       Case 3:20-cv-00243-DPM Document 7 Filed 09/29/20 Page 1 of 2



             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                        No. 3:20-cv-243-DPM

DEXTER PAYNE, Director, ADC;
KEITH WADDLE, Disciplinary Hearing
Officer, ADC; RAYMOND NAYLOR,
Disciplinary Hearing Administrator, ADC;
and JACKSON, Warden, ADC                                 DEFENDANTS

                                ORDER
     On de novo review, the Court adopts Magistrate Judge Volpe's
recommendation, Doc. 4, and overrules Everett's objections, Doc. 6.
Everett's due process claim is barred by Edwards v. Balisok;          and his
other allegations fail to state a claim.   520 U.S. 641 (1997).   Further,
nothing in Everett's proposed amendment would cure the defects in his
complaint.    His motion to amend, Doc. 5, is therefore denied.
     Everett's complaint will be dismissed without prejudice for
failure to state a claim.     This dismissal counts as a "strike" for
purposes of 28 U.S.C. § 1915(g).   An in forma pauperis appeal from this
Order and accompanying Judgment would not be taken in good faith.
28 U.S.C. § 1915(a)(3).
 Case 3:20-cv-00243-DPM Document 7 Filed 09/29/20 Page 2 of 2



So Ordered.


                                           /..
                            D .P. Marshall Jr.
                            United States District Judge




                             -2-
